     Case 2:20-cv-03049-WBV-JVM Document 8 Filed 12/07/20 Page 1 of 13




                   IN THE UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA


ERIC HOFFMAN                           )
                                       ) Civil Action No. 2020-cv-3049
Plaintiﬀ,                              )
                                       ) JUDGE: WENDY VITTER
v.                                     )
                                       ) MAGISTRATE: JANIS VAN MEERVELD
LARRY ANDERSON AND                     )
BANK OF AMERICA                        )
                                       ) SECTION: “ D ”
Defendants                             )
                                       )
                                       )
                                       )
                                       )


 MEMORANDUM IN OPPOSITION OF DEFENDANTS’ RULE 12(b)(6) MOTION
                        TO DISMISS
      MAY IT PLEASE THE COURT:
      Hoﬀman’s lawsuit presents a straightforward negligence claim against Anderson

and BOA. The defendants seek a wholesale dismissal of the matter by muddying up the

water. Defendants hope legal claims that are not dismissable by the pleadings will be

caught in the mix and washed away as well. This court only needs to look to a standard

negligence analysis to dismiss the Motion. Plaintiﬀ has stated a valid claim against

defendants for breach of their duties, which are well-established under Louisiana law.

This Court should deny Defendants’ motion.
     Case 2:20-cv-03049-WBV-JVM Document 8 Filed 12/07/20 Page 2 of 13




I. Introduction

      This action arises from Andersons’ negligent breach of duties owed to Hoﬀman,

directing him to take speciﬁc steps. Those actions, including advising Hoﬀman to pay

oﬀ his HELOC, now have consequences.

      Defendants seek to whittle this case down to one transaction, Hoﬀman’s loan

denial by BOA. The denial of Hoﬀman’s request for a loan is a mere sideshow to the

larger issue in this case. That issue is Anderson’s substandard conduct in giving

ﬁnancial advice as Hoﬀman's wealth management lending oﬃcer prior to any

evaluation whatsoever for that loan. There is no dispute that Anderson misrepresented

to Hoﬀman that he should pay oﬀ his HELOC. Accordingly, under the professional

guidance of Anderson, Hoﬀman paid oﬀ the HELOC, and now dire ﬁnancial

consequences have ﬂowed from that action.

      Whether or not BOA would extend credit due to that action is a wholly separate

matter from the advice itself. Defendants are correct. Hoﬀman cannot assert claims on a

credit agreement unless the agreement is in writing, expresses consideration, sets forth

the relevant terms and conditions, and is signed by the creditor and the debtor.” La. R.S.

6:1122. Hoﬀman is not seeking such claims through this litigation. Hoﬀman is pursuing

a negligence claim for the speciﬁc acts that he took under a professional’s advice. Those

acts include the pay oﬀ of the HELOC, which then caused him to borrow money from

his father in law and have foreclosed his ability to use the HELOC funds to seek other




                                            2
       Case 2:20-cv-03049-WBV-JVM Document 8 Filed 12/07/20 Page 3 of 13




business ventures. This Court should not allow Anderson and BOA to escape liability.

This Court should deny Defendants’ Motion.

    a. Factual Background

        The facts stated in the Defendants’ motion are mostly correct, and for the sake of

brevity, Hoﬀman will only clarify as needed. Hoﬀman was indeed seeking the

professional advice of Anderson concerning lowering his monthly loan payments.

Hoﬀman received certain assurances that Anderson and other employees of BOA

would approve his loan. But those assurances came well after Anderson’s advice related

to the HELOC. Contrary to the Defendants’ claims, this lawsuit is premised on the

advice given by Anderson before any promise of a loan occurred. Hoﬀman’s ﬁled his

lawsuit to address the damages incurred due to the Defendants’ negligent advice,

notwithstanding the loan’s denial.

        Hoﬀman does not know whether or not that advice caused a denial of his loan

application. Hoﬀman does understand that the directions given to him by Anderson

occurred before the evaluation of his ﬁnances occurred.1 Anderson’s negligent advice

occurred before he even started to gather his documents for review for the loan




1
  See Petition, ¶ VII - IX. ¶ VII “Before ever submitting any information to Defendant Anderson, Defendant
Anderson was focused on Plaintiff’s current loans, one being a primary mortgage with Bank of America, which had
a balance of roughly $1.3 million, as well as a home equity line of credit (hereinafter HELOC) in a second position
that had $252,000.00 in capacity…” Emphasis added.
¶ IX “ After further discussions between Plaintiff and Defendant Anderson concerning the loan application process
Defendant Anderson said that in order to submit Plaintiff’s application for refinance he needed the HELOC gone.
Defendant Anderson recommended that Plaintiff pay it off, have the account closed, and the lien released.
Defendant Anderson insisted it was a “non-starter” for Plaintiff to have the HELOC there, but assured Plaintiff that
once Plaintiff got the refinance complete with Bank of America on the primary mortgage Plaintiff could come back
in and put a HELOC back in place. “
                                                         3
       Case 2:20-cv-03049-WBV-JVM Document 8 Filed 12/07/20 Page 4 of 13




application.2 Anderson’s negligent actions occurred prior to any promise to extend a

loan whether it was an oral extension of otherwise. Anderson’s advice at that time

caused Hoﬀman damages. He now owes money to his father in law and is foreclosed in

his ability to pursue business ventures. Hoﬀman would not have gone through with

paying oﬀ his HELOC but for Anderson’s recommendations, which occurred well in

advance of any oral extension of credit.

        The facts omitted in Defendants’ motion as alleged by Hoﬀman in his Petition

allow this litigation to continue. Louisiana’s negligence standards enable this case to

proceed as standard negligence action as shown below.

        II. Law & Argument

        To plead a viable claim for negligence under Louisiana law Civil Code Article

2315, a plaintiﬀ must allege facts suﬃcient to demonstrate that the standard duty-risk

analysis is meet.3 That duty risk analysis involves a four-prong inquiry:

               I. Was the conduct in question a substantial factor in bringing about the
        harm to the plaintiﬀ, i.e., was it a cause-in-fact of the harm which occurred?
               II. Did the defendant owe a duty to the plaintiﬀ?
               III. Was the duty breached?
               IV. Was the risk, and harm caused, within the scope of protection aﬀorded
        by the duty breached?4

    A. Hoﬀman’s Petition lays out claims that Anderson’s professional advice to
       Hoﬀman was the cause-in-fact of his harm.

        Hoﬀman clearly articulates allegations that satisfy the ﬁrst element of the duty

risk analysis in his petition.




2
  Id.
3
  Roberts v. Benoit, 605 So.2d 1032, 1041 (La. 1991)
4
  Id.
                                                       4
       Case 2:20-cv-03049-WBV-JVM Document 8 Filed 12/07/20 Page 5 of 13




The “conduct in question” that brought about the harm to Hoﬀman were stated in the

following paragraphs of his Petition:

        After further discussions between Plaintiﬀ and Defendant Anderson concerning
        the loan application process Defendant Anderson said that in order to submit
        Plaintiﬀ’s application for reﬁnance he needed the HELOC gone. Defendant
        Anderson recommended that Plaintiﬀ pay it oﬀ, have the account closed, and
        the lien released. Defendant Anderson insisted it was a “non-starter” for
        Plaintiﬀ to have the HELOC there, but assured Plaintiﬀ that once Plaintiﬀ got the
        reﬁnance complete with Bank of America on the primary mortgage Plaintiﬀ
        could come back in and put a HELOC back in place.5


Cause in fact is generally a "but for" inquiry; if Hoﬀman probably would not have

sustained the injuries but for the defendant's substandard conduct, such conduct is a

cause in fact.6 But for Anderson telling Hoﬀman to pay oﬀ the HELOC, he would have

never paid it oﬀ. There is nothing that Defendants can point to in the pleadings that

state otherwise.

        Anderson and BOA have argued and will continue to say that the HELOC’s

payoﬀ was transactionally related to the oral extension of credit and per Jesco Const.

Corp. v. Nationsbank Corp, Hoﬀman’s rights under any theory of recovery are

extinguished.7 They use this argument to seek a wholesale dismissal of all of Hoﬀman’s

claims. This Court should not fall for that trap. This Court should be aware that

nowhere in the Petition did Hoﬀman limit himself to claims under any particular law.

        Further, the diﬀerence between the facts of Hoﬀman’s claims and cases such as

Jesco Const. Corp. v. Nationsbank Corp is that the latter represent fact patterns where

promises of loans were given well into the loan process. In Jesco Const. Corp. v.

5
  See Petition, ¶ IX. Emphasis added.
6
  Fowler v. Roberts, 556 So.2d 1, 5 (La.1989)
7
  See Defendants’ Motion to Dismiss, pages 2, 5-7.
                                                     5
        Case 2:20-cv-03049-WBV-JVM Document 8 Filed 12/07/20 Page 6 of 13




Nationsbank Corp, the facts presented a plaintiﬀ who claimed that after the appraisals

were done; terms negotiated, and closing documents circulated; and that the Defendant

had indicated that the loan was approved with just the closing documents to be signed

the next Friday that the loan was a "done deal."8 The same pattern, dismissal of claims

well into the loan process or after a loan was already secured, follows in all of the cases

cited by Defendants.9

         Unlike those cases, Hoﬀman’s claims are not limited to liability for the alleged

failure of the Bank to honor its oral promise to loan him money. Hoﬀman makes claims

of allegations of advice given by Anderson prior to any promise of a loan. Negligent

advice that had consequences notwithstanding the fact that the loan was denied.

Nowhere in Hoﬀman’s petition does he state that Anderson or BOA told him that the

loan was approved, pending any action that he should take. In direct contrast, Hoﬀman

states he was given advice, then advised how to apply for a loan. (See Petition, ¶ VII -

IX and ¶XI - XII, the advice to pay oﬀ HELOC. Heloc paid oﬀ on Oct 5th, 2019 two days

later Anderson emailed an application checklist requesting a large information request

for Plaintiﬀ to complete to begin the evaluation of his ﬁnances for the loan application.)

The advice prior to (payoﬀ your HELOC) is the negligence involved in this matter. It

was prior to any advice on how to proceed with the application for the loan or any

assurance that a loan would be given.




8
 Jesco Const. Corp. v. Nationsbank Corp., 830 So. 2d 989, at 911 (La. 10/25/02)
9
 King v. Par. Nat'l Bank, 885 So. 2d 540, 547 (La.10/19/04). A lawsuit arising out of oral assurances related to loans
already in place. Fortenberry v. Hibernia Nat. Bank 852 So. 2d 1221 (La. App. 2 Cir.8/20/03), a lawsuit related to oral
assurances of a loan that according to Plaintiff was approved. Guzzardo-Knight v. Cent. Progressive Bank, 762 So. 2d
1243, 1247. (La. App. 1 Cir. 6/23/00), a lawsuit related to the oral promises of a loan after a purchase of a steel mill.
                                                           6
          Case 2:20-cv-03049-WBV-JVM Document 8 Filed 12/07/20 Page 7 of 13




           Hoﬀman was following Anderson’s professional advice as a wealth management

lender concerning lowering his monthly ﬁnancial obligations.10 The negligent advice

was before the oral extension of credit and was given well in advance of the loan

application. But for that advice, Hoﬀman would not ﬁnd himself in the ﬁnancial

situation he is in today.

       B. Anderson and BOA have a duty to provide professional advice under these
          circumstances.

           Anderson and BOAs’ duty is shown in Roman numerals IV-VI of Hoﬀman’s

petition, as follows:

                  In late September 2019 Plaintiﬀ decided to reﬁnance the mortgage on his
           residence located at 1936 Jeﬀerson Ave. New Orleans, Louisiana 70115. As part of
           this process Plaintiﬀ was introduced to Defendant Anderson, a purported
           mortgage specialist and/or loan oﬃcer. Plaintiﬀ was referred to Defendant
           Anderson by Sanford Roy, a senior ﬁnancial advisor at Merrill Lynch. The
           conversation concerning the reﬁnance of Plaintiﬀ’s residence started because
           rates were lower on mortgages, and given his current loan with Iberiabank,
           Defendant Anderson and Sanford Roy stated Plaintiﬀ could move into a
           proprietary product oﬀered by their company which would be a better loan for
           Plaintiﬀ as the monthly note would be lower. This made a lot of sense to
           Plaintiﬀ, as it would bring his monthly payment down quite a bit.11


In those allegations, Hoﬀman states that a BOA employee introduced him to a ﬁnancial

professional. Anderson was supposed to provide advice on how best to accomplish his

goals. Indeed, one cannot argue that once Hoﬀman employed Anderson to help with




10
  See Petition, ¶ VI. “The conversation concerning the refinance of Plaintiff’s residence started because rates were
lower on mortgages, and given his current loan with Iberiabank, Defendant Anderson and Sanford Roy stated
Plaintiff could move into a proprietary product offered by their company which would be a better loan for Plaintiff
as the monthly note would be lower. This made a lot of sense to Plaintiff, as it would bring his monthly payment
down quite a bit. “ Emphasis added

11
     See Petition, ¶ IV-VI. Emphasis added
                                                         7
        Case 2:20-cv-03049-WBV-JVM Document 8 Filed 12/07/20 Page 8 of 13




his ﬁnancial situation, Anderson had no duty to act reasonably under the

circumstances.

         Once again, Anderson and BOA have argued and will continue to state that

absent a written agreement, no duty exists. That argument ignores the broad

interpretation of claims allowed under LSA-C.C. arts. 2315 and 2316 endorsed by the

Louisiana Supreme Court.12 The Barrie v. VP Exterminators, Inc court held, the tort of

negligent misrepresentation has not been restricted to a set theory.13 Instead, it has been

broadly used to encompass situations of non-disclosure in ﬁduciary relationships and

even to cases of direct disclosure to non-clients in actions involving no written

contracts.14

         Anderson holds himself out as a Wealth Management Lending Oﬃcer with

certain areas of expertise15 Anderson states he is an expert in ﬁelds including ﬁxed and

adjustable-rate loans, home equity lines of credit, high-net-worth borrowers,

self-employed borrowers.16 Hoﬀman was introduced to Anderson for professional

advice in those speciﬁc areas.

         Tort liability extending to a lending oﬃcer’s guidance during the lead up to an

application for credit promotes the maintenance of high quality of services by licensed

lending oﬃcers. Those who receive and rely upon that advice should have conﬁdence

in their chosen professional’s advice. Therefore, the duty to use reasonable care and

competence in making recommendations during this process and communicating it to


12
   Barrie v. V.P. Exterminators, Inc., 625 So.2d 1007, 1014 (La. 1993)
13
   Id.
14
   Payne v. O'Quinn, 565 So.2d 1049, 1054 (La. App. 3d Cir.1990)
15
   https://mortgage.bankofamerica.com/larry-anderson
16
   https://mortgage.bankofamerica.com/larry-anderson
                                                           8
          Case 2:20-cv-03049-WBV-JVM Document 8 Filed 12/07/20 Page 9 of 13




the client who retained that expert exists as a matter of law. This liability exists whether

or not an oral or written agreement for credit occurs in Hoﬀman’s speciﬁc fact situation

(advice given before any evaluation of his ﬁnances or promise for credit took place.)

           It is no diﬀerent from the liability that exists if a CPA advises on tax deductions, a

lawyer who advises on legal strategies to pursue, or a doctor who advises on what

medication to take. In all of those circumstances, the claims that can be pursued might

be limited by some law. However, the possible liability for negligence still exists

regardless of the transactions that follow after the advice. The duty to act with

reasonable care and competence and exercising normal professional competence has not

been eliminated by statute for any profession, and this Court should not endorse

Defendants eﬀorts to do the same.

       C. Anderson and BOA Actions Breached their Duties to Hoﬀman

           Moving to the third element, to pursue a negligence claim, a Plaintiﬀ must show

that defendant’s conduct failed to conform to the appropriate standard (the breach

element). The allegations of Hoﬀman’s petition that show a breach are as follows:

On or around early July 2020, Plaintiﬀ spoke with Michelle Hagen, VP Senior Client
Experience Advocate for Bank of America. Plaintiﬀ explained the entire scenario,
including the demand by Defendant Anderson for paying oﬀ Plaintiﬀ’s HELOC back
before even kicking oﬀ the application process. Michelle Hagen was horriﬁed and said
that Defendant Anderson should have never required Plaintiﬀ to pay oﬀ his HELOC
prior to submitting the loan application. Michelle Hagan stated that Defendant
Anderson should have told Plaintiﬀ that paying oﬀ the HELOC would be a condition to
close the loan once the reﬁnance was approved, further Bank of America’s policies
does not allow mortgage specialists to advise someone to pay oﬀ a HELOC that early
in the process. Michelle Hagen further pointed out on the call that she was going to get
her legal team involved.17



17
     See Petition, ¶ XXI. Emphasis added.
                                                 9
      Case 2:20-cv-03049-WBV-JVM Document 8 Filed 12/07/20 Page 10 of 13




Hoﬀman alleges that Defendant’s employer speciﬁcally told him that Anderson

breached the standard of care as their policies do not allow such advice. This allegation

in the pleading allows Hoﬀman to clear the breach element hurdle required under

Louisiana.


     D. The Risk and Harm of the Duty Breached were Foreseeable by Anderson and
        BOA

        Having established breach and duty, this court must determine if the breach is a

legal cause of the victim's injuries. The Louisiana Supreme Court in Roberts v. Benoit

analyzed legal cause in terms of "proximate cause" and "cause in fact" and concluded

that Louisiana has merged the two into an "ease of association" test.18 Although not

based entirely on foreseeability, the test does encompass that factor. Essentially, the

inquiry is: "How easily does one associate the plaintiﬀ's complaints of harm with the

defendant's conduct?"19

        Cause in fact is generally a "but for" inquiry; if the plaintiﬀ probably would not

have sustained the injuries but for the defendant's substandard conduct, such conduct is

a cause-in-fact.20 To the extent that the defendant's actions had something to do with the

injury the plaintiﬀ sustained, the test of a factual, causal relationship is met.21

        But for the breach of Andersons’ duty, Hoﬀman would not have paid oﬀ his

HELOC. The defendant cannot argue that Hoﬀman was considering paying oﬀ his


18
   Roberts, supra at 1045, 1055.605 So.2d 1032 (La.1991)
19
   Carr v. City of New Orleans, 626 So.2d 374 (La. App. 4 Cir.1993).
20
   Fowler v. Roberts, 556 So.2d 1,5 (La.1989).
21
   Hill v. Lundin & Associates, 260 La. 542, 256 So.2d 620, 622 (La.1972); Faucheaux v. Terrebonne Consolidated
Government, 615 So.2d 289, 292 (La.1993). Sommer v. STATE, DEPT. OF TRANSP. DEVELOPMENT, 758 So. 2d 923 -
La: Court of Appeals, 4th Circuit 2000


                                                       10
     Case 2:20-cv-03049-WBV-JVM Document 8 Filed 12/07/20 Page 11 of 13




HELOC for any other reason besides being directed to by Anderson. Defendants’

Motion seeks to blurry Hoﬀman’s allegations by combining it with the discussion of the

denial of his loan application. It is correct that BOA denied Hoﬀman a loan, but

nowhere in the petition does Hoﬀman solely allege that his damages are limited to the

consequences that ﬂowed from that denial. Therefore Andersons’ “but for” actions that

aﬀected the loan application also aﬀected Hoﬀman in other ways.

      The foreseeability of the Defendants’ actions of providing negligent ﬁnancial

advice is clear. The association of Hoﬀman's complaints of harm with Anderson and

BOA's conduct is direct. Anderson told Hoﬀman to take signiﬁcant action in advising

him to pay oﬀ his HELOC. Anderson gave that advice as part of an overall strategy that

he believed would ultimately lower Hoﬀman’s monthly ﬁnancial obligations. Being a

professional who works daily in the lending industry, Anderson should know the risk

involved with giving such advice. Anderson should have known that not all strategies

work and should have advised Hoﬀman accordingly. Unfortunately, Anderson did not

communicate the risks, and now Hoﬀman suﬀers the consequences of Anderson and

BOAs’ professional advice.

      III. Conclusion

      It may be correct that Hoﬀman has no viable claim for an action concerning the

denial of the loan application. However, he is allowed under Louisiana law to continue

his claims of damage that resulted from Anderson and BOA’s speciﬁc ﬁnancial advice.

Advice that occurred well in advance of any evaluation of Hoﬀmans ability to qualify




                                         11
     Case 2:20-cv-03049-WBV-JVM Document 8 Filed 12/07/20 Page 12 of 13




for a loan. That advice has now aﬀected Hoﬀman outside of the realm of the loan

application.

       Hoﬀman did not limit his claims to only damages that ﬂow from the denial of the

loan. Hoﬀman discussed claims of general negligence in his petition resulting from the

Defendants’ direct advice. Hoﬀman was the intended recipient of ﬁnancial advice from

Anderson.      Anderson’s promotions entitled Hoﬀman to expect that a wealth

management lending oﬃcer licensed by this state would perform his duties with

reasonable care and competence, exercising normal professional competence.

       Unfortunately, such care and competence did not occur. Anderson could foresee

the risk involved with giving such advice given his experience in the industry.

Anderson did not communicate those risks and directed Hoﬀman to take an ominous

path forward. That path has lead to Hoﬀman owing money to his father in law and

forecloses his potential business ventures into the future.

       This Court should deny Defendants’ attempts to evade liability for their actions.

Defendants try to combine the negligent advice as part and parcel of the promise for

credit extension. That argument ignores the fact that Anderson gave the advice well in

advance of any promise for the extension of credit and before receiving a single

ﬁnancial document to evaluate Hoﬀman's ﬁnancial situation. This court should not

endorse qualiﬁed immunity for the actions of lending professionals in Louisiana. This

Court should deny Defendants’ Motion as Hoﬀman presents an allowable negligence

lawsuit under Louisiana law Civil Code Article 2315.




                                            12
     Case 2:20-cv-03049-WBV-JVM Document 8 Filed 12/07/20 Page 13 of 13




                                               Respectfully Submitted,

                                               /s/ Jeﬀrey P. Berniard______________
                                               JEFFREY BERNIARD, LSBA #29088
                                               Berniard Law Firm
                                               1140 St. Charles Ave.
                                               New Orleans, LA. 70130
                                               Telephone: (504)527-6225
                                               Facsimile: (504) 617-6300
                                               Email: Jeﬀ@GetJeﬀ.com




                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I have served a copy of the foregoing to all counsel of
record through the Court’s electronic ﬁling system, this 7th day of December , 2020.

                                 /s/Jeﬀrey P. Berniard




                                          13
